United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Baytown, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-1639
Issued: January 22, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION

On July 30, 2012 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ (OWCP) February 14, 2012 merit decision denying his occupational
disease claim. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained bilateral carpal tunnel syndrome and ulnar nerve
entrapment as a result of employment activities.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case was previously before the Board. By decision dated April 18, 2011, the Board
set aside OWCP’s March 15 and June 11, 2010 decisions denying appellant’s occupational
disease claim and remanded the case for further development.2
OWCP referred appellant to Dr. Robert A. Fulford, a Board-certified orthopedic surgeon,
for an examination and a reasoned opinion on the etiology of his diagnosed carpal tunnel
syndrome. In a June 2, 2011 report, Dr. Fulford stated that there were no objective findings of
carpal tunnel syndrome on examination, noting that appellant demonstrated lack of effort and
deceptive behavior. He found no motor, sensory, Tinel’s signs or Phalen’s test. Testing did not
establish the existence of carpal tunnel syndrome (CTS). Although a March 13, 2009
electromyogram (EMG) suggested evidence of CTS, Dr. Fulford stated that the report was
flawed because no temperature was recorded. He disagreed with Dr. Steven Seefeldt, Boardcertified in internal medicine, opinion that appellant’s CTS condition was work related and due
to repetitive use of the hands, stating that “repetitive use is not recognized as a cause of carpal
tunnel syndrome [CTS].” Dr. Fulford diagnosed cervical spondylosis, with no evidence of CTS.
A conflict in medical opinion was found between Dr. Seefeldt and Dr. Fulford. OWCP
referred appellant to Dr. Frank Barnes, a Board-certified orthopedic surgeon, for an impartial
medical examination and an opinion as to whether appellant developed CTS or ulnar nerve
entrapment as a result of employment activities. In a July 12, 2011 report, Dr. Barnes reviewed
the statement of accepted facts and the medical record. On examination of the upper extremities,
manual muscle testing showed grade 4+/5 strength generally. The skin was normal. There was
tenderness over the ulnar groove at the elbow and negative Tinel’s sign at the wrist and at the
elbow. Appellant had a normal range of motion at the elbow and wrist. Sensory testing was
normal except for numbness over the right little finger in the right hand and numbness over the
left thumb and little finger in the left hand. The radial pulse, ulnar pulse and capillary filling
were normal. Dr. Barnes diagnosed bilateral carpal and cubital tunnel syndrome, which he
opined were diseases of life, occurring frequently with no initiating injury or similar cause.
Referring to the American Medical Association, Guides to the Evaluation of Disease and Injury
Causation, he opined that a job such as appellant’s would have no relation to either CTS or
cubital tunnel syndrome.
By decision dated August 15, 2011, OWCP denied modification of its March 15, 2010
decision, finding that the weight of the medical opinion was represented by Dr. Barnes.
On January 31, 2012 appellant, through his representative, requested reconsideration. He
submitted a November 18, 2011 functional capacity evaluation and an October 18, 2011 report
from Dr. Louis Tran, Board-certified in emergency medicine, who diagnosed severe CTS
bilaterally.
2

Docket No. 10-1778 (issued April 18, 2011). The Board found that the reports of appellant’s treating
physicians, Drs. Seefeldt and Jarolimek, while not completely rationalized, strongly supported a causal relationship
between appellant’s diagnosed CTS and factors of employment and warranted further development of the medical
evidence.

2

By decision dated February 14, 2012, OWCP denied modification of its August 15, 2011
decision, finding that appellant had not established that his diagnosed condition was causally
related to work factors.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period, that an injury was sustained in the performance of duty as alleged, and that any
disability and specific condition for which compensation is claimed are causally related to the
employment injury.3 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.4
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The evidence required to establish causal relationship, generally, is rationalized medical opinion
evidence. Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.5
Section 8123 of FECA provides that, if there is disagreement between the physician
making the examination for the United States and the physician of the employee, the Secretary
shall appoint a third physician, who shall make an examination.6 When there exist opposing
medical reports of virtually equal weight and rationale and the case is referred to an impartial
medical specialist for the purpose of resolving the conflict, the opinion of such specialist, if

3

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

4

Victor J. Woodhams, 41 ECAB 345 (1989).

5

Id.

6

5 U.S.C. § 8123.

3

sufficiently well rationalized and based upon a proper factual background, must be given special
weight.7
When OWCP obtains an opinion from an impartial medical specialist for the purpose of
resolving a conflict in the medical evidence and the specialist’s opinion requires clarification or
elaboration, it must secure a supplemental report from the specialist to correct the defect in his
original report.8
ANALYSIS
The Board finds that this case is not in posture for a decision as to whether appellant
sustained an injury in the performance of duty, as there remains an unresolved conflict in the
medical evidence.
OWCP found a conflict in medical opinion between appellant’s treating physician,
Dr. Seefeldt, and the second opinion physician, Dr. Fulford, as to whether he developed a
diagnosed condition as a result of the accepted employment activities. In order to resolve the
conflict, it properly referred appellant to Dr. Barnes for an impartial medical examination. The
Board finds, however, that Dr. Barnes’ July 12, 2011 report is insufficient to resolve the conflict.
Dr. Barnes provided a review of appellant’s medical treatment and brief examination
findings. He diagnosed bilateral CTS and cubital tunnel syndrome, which he opined were
diseases of life, occurring frequently with no initiating injury or similar cause. Dr. Barnes
further opined, without adequate explanation, that a job such as appellant’s would have no
relation to either CTS or cubital tunnel syndrome. When a case is referred to an impartial
medical specialist for the purpose of resolving a conflict, the opinion of the specialist, if
sufficiently well rationalized, must be given special weight.9 The Board finds that Dr. Barnes
did not furnish sufficient rationale to support his stated conclusion that appellant’s diagnosed
CTS was not causally related to employment activities. Dr. Barnes did not provide an accurate
factual background or address appellant’s accepted repetitive employment activities. For these
reasons, the Board finds that his report is of diminished probative value and is insufficient to
resolve the conflict.
As OWCP referred appellant to Dr. Barnes, it has the duty to obtain a report sufficient to
resolve the issues raised and the questions posed to the specialist.10 The case will be remanded
to OWCP for further development of the medical evidence and a supplemental opinion from
7

James F. Weikel, 54 ECAB 660 (2003); Beverly Grimes, 54 ECAB 543 (2003); Sharyn D. Bannick, 54 ECAB
537 (2003); Daniel F. O Donnell, Jr., 54 ECAB 456 (2003); Phyllis Weinstein (Elliot H. Weinstein), 54 ECAB 360
(2003); Bernadine P. Taylor, 54 ECAB 336 (2003); Karen L. Yeager, 54 ECAB 317 (2003); Barry Neutuch, 54
ECAB 313 (2003); David W. Pickett, 54 ECAB 272 (2002).
8

Raymond A. Fondots, 53 ECAB 637, 641 (2002); Nancy Lackner (Jack D. Lackner), 40 ECAB 232 (1988);
Ramon K. Ferrin, Jr., 39 ECAB 736 (1988).
9

See supra note 7.

10

Once OWCP undertakes to develop the medical evidence further, it has the responsibility to do in a manner that
will resolve the relevant issues in the case. Melvin James, 55 ECAB 406 (2004).

4

Dr. Barnes. After such further development as OWCP deems necessary, an appropriate decision
should be issued regarding this matter.
CONCLUSION
The Board finds that the case is not in posture for decision. The case shall be remanded
for further development of the medical evidence, to be followed by an appropriate merit
decision.
ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
February 14, 2012 decision is set aside. The case is remanded for action consistent with this
decision of the Board.
Issued: January 22, 2013
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

